Citation Nr: 0921647	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran had honorable active service from June 1967 to 
March 1971, and dishonorable service from May 1975 to 
February 1979.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 1993 rating action that 
denied service connection for an acquired psychiatric 
disorder to include PTSD.

By a January 1999 decision, the Board denied service 
connection for PTSD, and remanded the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD to the RO for further development of the evidence and 
for due process development.  The Veteran appealed the denial 
of service connection for PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  By April 2000 Order, 
the Court vacated that portion of the Board's January 1999 
decision that denied service connection for PTSD, and 
remanded the matter to the Board for compliance with 
instructions contained in a March 2000 Joint Motion for 
Remand and To Stay Further Proceedings of the appellant and 
the VA Secretary.

By decisions of September 2000, October 2003, and August 
2004, the Board remanded this case to the RO for further 
development of the evidence and for due process development.

By a June 2005 decision, the Board once again denied service 
connection for PTSD, and remanded the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD to the RO for further development of the evidence and 
for due process development.  In June 2008, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD was remanded once again. 

In February 2006, the Veteran's attorney submitted additional 
evidence in an attempt to reopen the claim for service 
connection for PTSD on the basis of new and material 
evidence.  This matter was adjudicated by the RO in November 
2008 and is not properly before the Board for appellate 
consideration at this time.


The Board deeply regrets having to remand the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD once again.  However, as will be 
discussed in greater detail below, the Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD.  

In June 2008, the Board requested that the RO to obtain 
clarification regarding the etiology of his acquired 
psychiatric disorder other than PTSD.  Specifically, the 
Board requested that the RO return the claims folder to Dr. 
F.S. at the Leavenworth VA Medical Center (VAMC) for a 
detailed medical statement to supplement his prior September 
2005 examination report regarding the etiology of the 
Veteran's acquired psychiatric disorder(s) other than PTSD.  

The Board requested that Dr. F.S. be furnished the Veteran's 
claims folder and newly review the evidence contained 
therein, and render an opinion for the record as to whether 
it is at least as likely as not (i.e., there is at least a 
50% probability) that any acquired psychiatric disorder(s) 
other than PTSD had its onset in military service from June 
1967 to March 1971 or whether a psychosis had its onset 
within 1 year of separation therefrom, or is otherwise 
related to his service during that period only.  The Board 
requested that the RO inform Dr. F.S. that this is the only 
period of the Veteran's military service that he is requested 
to consider in rendering his comments and opinions, and that 
the Veteran's period of dishonorable military service from 
May 1975 to February 1979 is not for consideration.  

The Board also requested that the RO inform Dr. F.S. that it 
is important that he furnish an opinion specifically in the 
manner requested by the Board ("whether it is at least as 
likely as not (i.e., there is at least a 50% probability").  
In reaching his opinions, Dr. F.S. was asked to provide a 
detailed discussion of the Veteran's documented medical 
history and assertions, and to set forth the complete 
rationale for the conclusions and opinions reached in a 
printed (typewritten) report.

The Board notes that this physician provided a medical 
opinion in September 2008.  He acknowledged that he had seen 
the Veteran twice for VA examinations in November 2000 and 
September 2005.  In both instances, the examiner was of the 
impression that the Veteran had PTSD and depression with 
psychosis.  The examiner reviewed the claims folder.  He 
concluded that he did not find in what was available to him 
any information that could support that there is any (that is 
0 percent probability) documented information that the 
Veteran had depression or psychosis during the period of time 
as specified by the Central Office. 

As noted above, the Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall, 
supra.  The Board notes that the question being asked of the 
examiner was whether it is at least as likely as not (i.e., 
there is at least a 50% probability) that any acquired 
psychiatric disorder(s) other than PTSD had its onset in 
military service from June 1967 to March 1971 or whether a 
psychosis had its onset within 1 year of separation 
therefrom, or is otherwise related to his service during that 
period only.  [Emphasis added.]  As noted, Dr. F.S. provided 
an opinion indicating that he did not find in what was 
available to him any information that could support that 
there is any (that is 0 percent probability) documented 
information that the Veteran had depression or psychosis 
"during the period of time as specified by the Central 
Office."  

Dr. F.S. did not, however, opine as to whether the Veteran's 
current depression or psychosis could otherwise be related to 
this period of active duty.  He merely stated that there is 
no evidence that these disabilities had their onset during 
this time period.  He gave no indication as to whether these 
conditions may have developed later on as a result of any 
incident of his first period of active duty service.  As will 
be discussed below, this omission is particularly significant 
under the facts and circumstances of this case. 

In this regard, the Board has considered a recent holding of 
the Court that, although the appellant's claim identified 
PTSD only, the Board's analysis is not necessarily limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court explained that, reasonably, 
the appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) 
his mental condition, whatever that is, causes him.  Clemons 
v. Shinseki, --- Vet.App. ----, No. 07-0558 (February 17, 
2009).  

Notwithstanding this holding, as explained in the 
Introduction, the Board denied service connection for PTSD in 
a final June 2005 decision.  In February 2006, the Veteran's 
attorney submitted additional evidence in an attempt to 
reopen the claim for service connection for PTSD on the basis 
of new and material evidence.  This matter was adjudicated by 
the RO in November 2008 and has not since been perfected for 
appeal.  Thus, this case does not appear to be of the type 
contemplated by Clemons, where VA narrowly considers service 
connection for one diagnosis, while ignoring other diagnoses 
raised by the record.  Rather, VA has separately considered 
service connection for PTSD, both in a final Board decision 
issued in June 2005, and in a more recent RO decision in 
November 2008.  Under these circumstances, the Board lacks 
jurisdiction to once again consider the claim for PTSD, and 
this remand is limited to service connection for a 
psychiatric disorder other than PTSD.

Regardless, the Board notes that the stressors that the 
Veteran has claimed throughout the processing of both of 
these appeals need not be considered only with respect to the 
Veteran's claim for service connection for PTSD but also must 
be considered with respect to the Veteran's claim for an 
acquired psychiatric disorder.  Furthermore, the regulations 
requiring specific corroboration of alleged in-service 
stressors apply only to claims of entitlement to service 
connection for PTSD, and not to claims of entitlement to 
service connection for other psychiatric disability.

The Board notes that, in a November 1994 statement, the 
Veteran indicated that he witnessed and participated in 
civilian atrocities in Vietnam.  He reported that he was 
subjected to rocket and mortar attacks while assigned to the 
U.S.S. Tappahannock during the summer of 1969.  He also 
described being subjected to sniper attacks.  Additionally, 
he indicated that three of his friends were killed and/or 
wounded in Vietnam.  The Board also observes that, in a March 
1997 statement, the Veteran reported an incident in which 
patrol boats opened fire on Vietnamese fishing boats.

The Board determined in a June 2005 decision that these 
incidents could not be considered verifiable stressors with 
regard to a claim for service connection for PTSD.  Materials 
received from the Center for Research of Unit Records 
included logs from the U.S.S. Tappahannock and confirmation 
that the Veteran's three friends were, in fact, killed in 
action in Vietnam.  However, the Board determined that the 
logs from the U.S.S. Tappahannock did not confirm either the 
rocket and mortar attacks, although such attacks were quite 
common, or the attack on Vietnamese fishing boats reported by 
the Veteran.  Moreover, there was no indication from the 
record that the Veteran witnessed the deaths of his three 
friends; in fact, in a March 1997 statement, the Veteran 
noted that he did not find out about these deaths until he 
read about them in a newspaper.

While the Board determined in the June 2005 decision that the 
Veteran did not have PTSD as a result of a verified in-
service stressor, such holding did not resolve the question 
of whether he had a psychiatric disorder other than PTSD that 
was etiologically related to service.  Despite the attempts 
to obtain an opinion with regard to this matter in prior 
remands, the Board finds that the claims folder still does 
not contain an adequate opinion on the matter.  

As such, the Board finds that the necessity for a new VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
new VA examination to determine whether he currently has an 
acquired psychiatric disorder, other than PTSD and, if so, 
whether this current acquired psychiatric disorder, other 
than PTSD, is etiologically related to any incident of active 
duty service (June 1967 to March 1971).  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  The Board requests that, if possible, an 
examiner other than Dr. F.S. should conduct this examination 
and provide an opinion.   

The Board would also like to take this opportunity to obtain 
any recent VA treatment records relating to the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD, that have not yet been associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any recent VA treatment records 
relating to the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, other than PTSD, 
that have not yet been associated with 
the claims file.

2.	Schedule the Veteran for a mental 
disorders examination.  If possible, an 
examiner other than Dr. F.S. should 
conduct this examination and provide the 
opinion.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  The examiner should also 
elicit a complete history from the 
Veteran.  The examiner should determine 
whether the Veteran currently has an 
acquired psychiatric disorder, other than 
PTSD.  If the examiner finds that the 
Veteran currently has an acquired 
psychiatric disorder, other than PTSD, 
he/she should indicate whether it is at 
least as likely as not that the 
disability is related to any incident of 
his first period of active duty service 
(June 1967 to March 1971).  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the November 2008 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




